DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-4 is the inclusion of a method that includes the method steps of detecting that a first fluid supply of a fluid ejection device is empty and that a second fluid supply of the fluid ejection device is not empty, wherein the detecting the fluid supply via a fluid ejection device and the amount of fluid in the second fluid supply is less than a threshold amount, wherein the threshold amount corresponds to an amount consumed during priming performed when the fluid supply is replaced to ready the fluid supply for use; performing an action related to the second fluid supply in response to detecting the fluid supply; subsequently detecting that the first and second fluid supply needs to be replaced; priming the first and second fluid supplies to ready the first and second fluid supplies for use.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 5-8 and 10-11 is the inclusion of the limitation of a fluid-ejection device that includes hardware logic that detects a first fluid supply of a fluid ejection device is empty and that a second fluid supply of the fluid ejection device is not empty, wherein the detecting the fluid supply via a fluid ejection device and the amount of fluid in the second fluid supply is less than a threshold 
The primary reason for the allowance of claims 12-15 is the inclusion of the limitation of a non-transistory computer-readable data storage medium storing program code executable by a fluid-ejection device configured to perform an action related to a second fluid when it is detected that a first fluid supply is empty and the second fluid supply is not empty, wherein the amount in the second fluid supply is less than a threshold amount, wherein the threshold amount corresponds to the amount fluid consumed during priming performed when a fluid supply is replace to read the fluid supply for use; after the action related to the second fluid supply is performed and the replacement of both the first and second supplies, prime the first and second fluid supplies to read the first and second supplies for use.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853